  Case 8:19-cv-00997-TPB-CPT Document 1 Filed 04/25/19 Page 1 of 4 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION


JACQUELYN THOMPSON,

       Plaintiff,

vs.                                                  CASE NO.:

G4S SECURE SOLUTIONS (USA) INC.,
a Florida company,

      Defendant.
_______________________________________/

                                         COMPLAINT

       Plaintiff, JACQUELYN THOMPSON, by and through her undersigned counsel, sues the

Defendant, G4S SECURE SOLUTIONS (USA) INC., a Florida company and alleges as follows:

                                 JURISDICTION AND VENUE

       1.      Jurisdiction of this Court is invoked pursuant to the Fair Labor Standards Act of

1938, as amended, 29 U.S.C. § 201 et seq.

       2.      Venue lies within United States District Court for the Middle District of Florida,

Tampa Division because a substantial part of the events giving rise to this claim occurred in this

Judicial District and is therefore proper pursuant to 28 U.S.C. 1391(b).

                                            PARTIES

       3.      Plaintiff, JACQUELYN THOMPSON (“Thompson”), is a resident of Livonia,

New York and at all times material, worked for Defendant in this Judicial District during the

applicable statute of limitations.

       4.      Defendant, G4S SECURE SOLUTIONS (USA) INC.., is a Florida company
  Case 8:19-cv-00997-TPB-CPT Document 1 Filed 04/25/19 Page 2 of 4 PageID 2




authorized and doing business in this Judicial District.

        5.     At all times material herein, Plaintiff was a non-exempt employee of Defendant,

pursuant to 29 U.S.C. § 203(e)(1).

        6.     Defendant is an employer within the meaning of 29 U.S.C. of § 203(d), and subject

to the Fair Labor Standards Act because it is a company with annual volume of sales of receipts

totaling at least $500,000 and its employees are engaged in interstate commerce.

                                  FACTUAL ALLEGATIONS

        7.     Plaintiff, JACQUELYN THOMPSON, began her employment with the Defendant

in or around May 2014 as a full time Transport Officer.

        8.     In or around December 2015, Plaintiff was promoted to Site Supervisor and in or

around November 2017 promoted to Area Supervisor.

        9.     The conditional contract established an hourly rate of $21.63 and the schedule was

to be 40 hours per week.

        10.    During the course of Plaintiff’s employment as an Area Supervisor, Plaintiff

worked over 40 hours per week.


        11.    Plaintiff was not compensated at the rate of at least one and a half times her regular

hourly rate of pay pursuant to the Fair Labor Standards Act (FLSA) for all hours worked over forty

(40) in the work week.

        12.     Plaintiff was not exempt from the overtime provisions of the FLSA. In fact,

Plaintiff is entitled to overtime compensation for all overtime hours worked under the FLSA.

        13.    Plaintiff has retained the services of the undersigned counsel and is obligated to pay

them a reasonable fee for their services.
  Case 8:19-cv-00997-TPB-CPT Document 1 Filed 04/25/19 Page 3 of 4 PageID 3




                                   COUNT I
                  FAIR LABOR STANDARDS ACT (“FLSA”) – OVERTIME

           14.   Plaintiff realleges paragraphs one (1) through thirteen (13) as though set forth fully

herein.

           15.   The employment of Plaintiff provided for a forty (40) hour work week but

throughout her respective employment Plaintiff was required to work and did work a substantial

number of hours in excess of forty (40) hours per work week.

           16.   At all times material, Defendant failed to comply with 29 U.S.C. § 201 et seq., in

that Plaintiff worked for Defendant in excess of the maximum hours provided by law, but no

provision was made by Defendant to compensate Plaintiff at the rate of time and one-half her

regular rate of pay for the hours worked over forty (40) in a work week.

           17.   Defendant’s failure to pay Plaintiff the required overtime pay was intentional and

willful.

           18.   As a direct and legal consequence of Defendant’s unlawful acts, Plaintiff has

suffered damages and has incurred, or will incur, costs and attorneys’ fees in the prosecution of

this matter.

           WHEREFORE, Plaintiff, JACQUELYN THOMPSON, respectfully request all legal and

equitable relief allowed by law including judgment against Defendant for overtime compensation,

liquidated damages, prejudgment interest; payment of reasonable attorneys’ fees and costs

incurred in the prosecution of this claim and equitable relief declaring and mandating the cessation

of Defendant’s unlawful pay policy and such other relief as the court may deem just and proper.
  Case 8:19-cv-00997-TPB-CPT Document 1 Filed 04/25/19 Page 4 of 4 PageID 4




                                 DEMAND FOR JURY TRIAL

       19.    Plaintiff requests a jury trial on all issues so triable.

Dated this 25th day of April 2019.


                                               FLORIN, GRAY, BOUZAS, OWENS, LLC

                                               /s/Christopher D. Gray
                                               _______________________________
                                               CHRISTOPHER D. GRAY, ESQUIRE
                                               Florida Bar No.: 902004
                                               Primary: chris@fgbolaw.com
                                               Secondary: debbie@fgbolaw.com
                                               WOLFGANG M. FLORIN, ESQUIRE
                                               Florida Bar No.: 907804
                                               wolfgang@fgbolaw.com
                                               16524 Pointe Village Drive, Suite 100
                                               Lutz, FL 33558
                                               Telephone (727) 254-5255
                                               Facsimile (727) 483-7942
                                               Attorneys for Plaintiff
